FILED
                                                                                     March 9, 2022
                                                                                   EDYTHE NASH GAISER, CLERK
                              STATE OF WEST VIRGINIA                               SUPREME COURT OF APPEALS
                                                                                        OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


In re B.E.

No. 21-0792 (Kanawha County 19-JA-639)



                               MEMORANDUM DECISION


       Petitioner Mother J.L., by counsel Sandra K. Bullman, appeals the Circuit Court of
Kanawha County’s September 2, 2021, order terminating her parental rights to B.E. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and Katica Ribel, filed a response in support of the circuit court’s order. The guardian ad litem,
Bryan B. Escue, filed a response on behalf of the child in support of the circuit court’s order. On
appeal, petitioner argues that the circuit court erred in terminating her parental rights when she
substantially complied with her improvement period.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In October of 2019, the DHHR filed an abuse and neglect petition alleging that petitioner
tested positive for Subutex and benzodiazepines shortly after giving birth to A.D. in September of
2019. 2 At the time, B.E. was four years old. The DHHR further alleged that petitioner tested
positive for methamphetamine, morphine, fentanyl, heroin, and Subutex during her pregnancy.

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
       2
         A.D. was originally referred to as K.B. in the proceedings below. On appeal to this Court,
petitioner did not include A.D. in the style of her brief or otherwise include any specific argument
in regard to that child. As such, the termination of her parental rights to A.D. is not at issue in this
appeal.


                                                   1
Following birth, A.D. remained in the hospital for two weeks to undergo treatment for Neonatal
Abstinence Syndrome. When A.D. was discharged on October 4, 2019, the child was placed with
the paternal grandmother because petitioner “was unable to be located since leaving the hospital”
following the child’s birth. The DHHR asserted that petitioner gave Child Protective Services
(“CPS”) an address that did not exist and would not answer the door at a second address. Further,
the DHHR alleged that petitioner “did not return to claim the infant respondent upon discharge.”
Finally, the DHHR alleged that CPS offered petitioner services for approximately one year prior
to the filing of the petition to address abuse and neglect perpetrated against B.E. As such, the
DHHR alleged that petitioner abused and neglected both A.D. and B.E. by virtue of her substance
abuse and her failure to provide them with necessary food, clothing, supervision, and housing.
Following the petition’s filing, petitioner waived her preliminary hearing.

        At an adjudicatory hearing in February of 2020, petitioner stipulated to abusing drugs
during her pregnancy. Thereafter, the circuit court granted her an improvement period. It appears
from the limited record on appeal that B.E. was returned to petitioner’s physical custody at some
point during this improvement period. 3 At a review hearing in July of 2020, the court found that
petitioner was substantially complying with the terms of her improvement period. However,
according to a court summary from August of 2020, petitioner was “taken into police custody on
[July 20, 2020,] as a result of appearing to be impaired.” According to the record, petitioner
“overdosed and . . . was arrested for felony child abuse.” Upon petitioner’s arrest, B.E. was again
removed from her custody and placed back into foster care. Based upon these facts, the DHHR
moved for petitioner’s improvement period to be terminated and the matter to be set for disposition.
At a review hearing on August 10, 2020, the court found that petitioner’s improvement period had
expired and set the matter for disposition.

         In November of 2020, the DHHR filed a court summary that indicated petitioner had not
submitted to any drug screens since the prior hearing. As such, the DHHR sought the termination
of petitioner’s parental rights. In January of 2021, the DHHR filed a court summary asserting that
petitioner was not fully compliant with drug screens or supervised visitation. Additionally, both a
visitation supervisor and A.D.’s foster parent reported that petitioner sounded as if she were
slurring her words on occasion. According to this report, both the DHHR and the guardian
recommended termination of petitioner’s parental rights.

        In February of 2021, the court held a dispositional hearing. Petitioner did not appear for
the hearing, but she was represented by counsel. During the hearing, the DHHR presented evidence
of petitioner’s noncompliance with services. According to a DHHR employee, petitioner missed
two drug screens in December of 2020 and did not screen at all in January of 2021. The witness
also indicated that petitioner had been receiving unsupervised visits with the child, but that
petitioner “stopped calling for the visits.” Further, the witness described an incident from
December 19, 2020, in which the DHHR visited petitioner’s home. Upon arrival, petitioner’s
husband was “screaming and yelling” while petitioner slept nearby on a couch. According to the
witness, when the DHHR asked to speak with petitioner, the husband stated that “there is no
waking her up.” The witness confirmed that petitioner was not woken up by the husband’s yelling.


       3
        A.D. was not returned to petitioner’s physical custody along with B.E. Instead, the record
shows that A.D. remained in the same foster home throughout the proceedings.
                                                 2
Based on the evidence, the court found that there was no reasonable likelihood that petitioner could
substantially correct the conditions of abuse and neglect in the near future because of her
insufficient efforts during the proceedings and her failure to follow through with the reasonable
family case plan. The court also found that the child’s best interests required termination of
petitioner’s parental rights. 4 It is from the dispositional order that petitioner appeals.

        The Court has previously established the following standard of review:

                “Although conclusions of law reached by a circuit court are subject to de
        novo review, when an action, such as an abuse and neglect case, is tried upon the
        facts without a jury, the circuit court shall make a determination based upon the
        evidence and shall make findings of fact and conclusions of law as to whether such
        child is abused or neglected. These findings shall not be set aside by a reviewing
        court unless clearly erroneous. A finding is clearly erroneous when, although there
        is evidence to support the finding, the reviewing court on the entire evidence is left
        with the definite and firm conviction that a mistake has been committed. However,
        a reviewing court may not overturn a finding simply because it would have decided
        the case differently, and it must affirm a finding if the circuit court’s account of the
        evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
        Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the court erred in terminating her parental rights because
she was making progress in her improvement period. In support, petitioner asserts that she
participated in services, visits with the child went well, she participated in a drug treatment
program, and she passed her drug screens. As such, petitioner argues that there was no reason not
to allow her more time to complete her improvement period or grant her a post-dispositional
improvement period. While it may be true that petitioner made some progress in her post-
adjudicatory improvement period, she ignores important facts that support the termination of her
parental rights.

        As the record shows, despite the fact that petitioner passed some screens and participated
in substance abuse treatment, she continued to abuse drugs throughout the proceedings. Petitioner
failed to submit to two screens in December of 2020 and did not screen for the entirety of January
of 2021, thereby precluding the circuit court from determining if she had, in fact, ceased abusing
substances. Further, the evidence shows that the DHHR suspected petitioner was under the
influence during a home visit, and petitioner was arrested for being impaired during her
improvement period, which resulted in the second removal of the child from her care. Petitioner
also ignores the fact that her visits with the child ceased because she simply stopped contacting
providers in order to attend. While petitioner chooses to highlight portions of the record that



        4
            The child was placed in the custody of the father with a permanency plan to remain in his
care.


                                                   3
demonstrate some compliance, she fails to acknowledge the overwhelming evidence of her
noncompliance and continued substance abuse.

        Further, petitioner’s argument that she should have been entitled to additional time under
an improvement period is unavailing. By disposition, the case had been ongoing for approximately
sixteen months, yet petitioner was in no better position than she was when the case began. Despite
her minimal compliance with some services, including substance abuse treatment, petitioner
continued to abuse drugs and was, in fact, arrested for child abuse as a result of her continued
substance abuse. We have previously explained as follows:

       Although it is sometimes a difficult task, the trial court must accept the fact that the
       statutory limits on improvement periods (as well as our case law limiting the right
       to improvement periods) dictate that there comes a time for decision, because a
       child deserves resolution and permanency in his or her life, and because part of that
       permanency must include at minimum a right to rely on his or her caretakers to be
       there to provide the basic nurturance of life.

State ex rel. Amy M. v. Kaufman, 196 W. Va. 251, 260, 470 S.E.2d 205, 214 (1996). Petitioner had
ample opportunity to fully comply with services and remedy the conditions of abuse and neglect,
yet failed to do so. Accordingly, we find that she is entitled to no relief.

        Finally, petitioner argues that termination of her rights was unnecessary because the child
has been placed in the father’s home. We have explained, however, that “simply because one
parent has been found to be a fit and proper caretaker for [the] child does not automatically entitle
the child’s other parent to retain his/her parental rights if his/her conduct has endangered the child
and such conditions of abuse and/or neglect are not expected to improve.” In re Emily, 208 W. Va.
325, 344, 540 S.E.2d 542, 561 (2000). Because the court found that there was no reasonable
likelihood that petitioner could substantially correct the conditions of abuse and neglect in the near
future and that termination of her parental rights was necessary for the child’s welfare, termination
was appropriate under West Virginia Code § 49-4-604(c)(6). On appeal, petitioner does not
challenge these findings. Further, we have explained that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As such, we find no error in the
court’s termination of petitioner’s parental rights.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 2, 2021, order is hereby affirmed.



                                                  4
                                                        Affirmed.

ISSUED: March 9, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                              5